          Case 2:18-cv-00825-GMN-DJA Document 59 Filed 03/17/21 Page 1 of 21




 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     REGINALD SULLIVAN,                              )
 4                                                   )
                          Plaintiff,                 )         Case No.: 2:18-cv-00825-GMN-DJA
 5
           vs.                                       )
 6                                                   )                     ORDER
     CLARK COUNTY, et al.,                           )
 7                                                   )
                          Defendants.                )
 8                                                   )
 9

10          Pending before the Court is Defendants Clark County, John Martin, and Patrick
11   Schreiber’s (collectively, “Defendants’”) Motion for Summary Judgment, (ECF No. 35).
12   Plaintiff Reginald Sullivan (“Plaintiff”) filed a Response, (ECF No. 45), and Defendants filed
13   Reply, (ECF No. 52). For the reasons discussed below, the Court GRANTS in part and
14   DENIES in part Defendants’ Motion for Summary Judgment.
15   I.    BACKGROUND
16         This case arises from Plaintiff’s allegations that Defendant unlawfully terminated
17   Plaintiff’s employment, twice, in violation of Title VII of the Civil Rights Act of 1964, 42
18   U.S.C. § 2000e et seq.; 42 U.S.C. § 1981; 42 U.S.C. § 1983; and the Americans with
19   Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq. (See Compl. ¶ 2, ECF No. 1). On
20   November 9, 2002, the Clark County Department of Juvenile Justice Services (“DJJS”) hired
21   Plaintiff as a Juvenile Detention Assistant. (Sullivan Decl. ¶ 1, Ex. 1 to Resp., ECF No. 45-2).
22   On December 17, 2005, Plaintiff was promoted to the position of Child and Youth Program
23   Technician II (“CYPT”), which is the position in controversy throughout the events giving rise
24   to this case. (Id.). The CYPT job description requires an employee to “lift materials weighing
25



                                                Page 1 of 21
          Case 2:18-cv-00825-GMN-DJA Document 59 Filed 03/17/21 Page 2 of 21




 1   up to fifty pounds and to restrain violent or aggressive juveniles.” (CYPT Job Descrip., Ex. B
 2   to Mot. Summ. J. (“MSJ”), ECF No. 36-2).
 3         On August 27, 2014, Plaintiff was injured at work when the chair that he was sitting on
 4   collapsed; Plaintiff sustained a lumbar injury, eventually requiring spinal surgery in June 2015.
 5   (Sullivan Dep. 15:13–16:1, Ex. V to MSJ, ECF No. 36-22). Following this injury, Plaintiff did
 6   not return to work, and on August 14, 2015, Plaintiff received a letter from DJJS informing him
 7   that because he had been on leave for almost a year, Clark County may initiate “medical
 8   separation” proceedings to terminate his employment if he was unable to return to work. (See
 9   id. 16:2–15); (MSJ 2:10–13, ECF No. 35). On August 24, 2015, Plaintiff completed a
10   Functional Capacity Evaluation (FCE), which assessed his ability to perform the CYPT job
11   duties. (See Aug. FCE, Ex. E to MSJ, ECF No. 36-5); (Sullivan Dep. 17:6–12, Ex. V to MSJ).
12   The August FCE revealed that Plaintiff “[did] not appear to be capable of safely performing all
13   of his pre-injury job duties,” mainly because he was not able to lift and carry at least 100
14   pounds. (See Aug. FCE at 3, Ex. E to MSJ).
15         Nonetheless, Plaintiff returned to work on or about November 4, 2015, and Plaintiff’s
16   physician, Dr. Mark B. Kabins, requested that Plaintiff be exempted from Clark County’s
17   upcoming required defensive training tactics course to give Plaintiff’s back more time to heal.
18   (Sullivan Dep. 31:17–20, Ex. V to MSJ); (Kabins Request, Ex. F to MSJ, ECF No. 36-6).
19   However, Plaintiff still completed the annual defensive tactics training on November 13, 2015.
20   (Sullivan Decl. ¶ 10, Ex. 1 to Resp.). On November 16, 2015, Plaintiff underwent a second
21   FCE, during which he also failed to demonstrate that he could lift and carry 100 pounds.
22   (Sullivan Dep. 35:17–36:13, Ex. V to MSJ). Subsequently, Dr. Kabins notified Clark County
23   that Plaintiff required permanent work restrictions, and on December 16, 2015, Plaintiff was
24   “walked off the job” and no longer allowed to work. (Kabins Statement, Ex. H to MSJ, ECF
25   No. 36-8); (Sullivan Decl. ¶ 9, Ex. 1 to Resp.).


                                                Page 2 of 21
          Case 2:18-cv-00825-GMN-DJA Document 59 Filed 03/17/21 Page 3 of 21




 1         On December 28, 2015, Plaintiff underwent a third FCE, this time demonstrating that he
 2   could lift 100 pounds. (Kabins Letter, Ex. L to MSJ, ECF No. 36-12). Nonetheless, Dr. Kabins
 3   still declined to release Plaintiff to his full work duty because he did not demonstrate that he
 4   could carry 100 pounds. (Id.).
 5         On January 25, 2016, DJJS initiated a thirty-day medical separation, culminating in
 6   Plaintiff’s termination on March 3, 2016, after a Step-1 termination hearing. (Notice of Medical
 7   Separation, Ex. K to MSJ, ECF No. 36-11); (Mar. Step-2 Letter, Ex. C to MSJ, ECF No. 36-3).
 8   On March 10, 2016, the Step-1 decision issued, upholding the medical separation. (Mar. Step-2
 9   Letter, Ex. C to MSJ). However, prior to the Step-2 termination hearing, Dr. Kabins released
10   Plaintiff to full work duty without restrictions, leading to a reversal of the medical separation;
11   Plaintiff was reinstated to his CYPT position as of May 1, 2016. (Id.).
12         On August 6, 2016, Plaintiff filed a Charge of Discrimination with the Nevada Equal
13   Rights Commission, alleging discrimination based on race, sex, and retaliation. (Charge
14   Discrim., Ex. D to MSJ, ECF No. 36-4). On August 26, 2016, Plaintiff was arrested for driving
15   under the influence (“DUI”), and was then placed on administrative leave, pursuant to NRS
16   62G.223 and NRS 62G.225, pending a termination hearing. (Admin. Leave Letter, Ex. P to
17   MSJ, ECF No. 36-16). NRS 62G.223(1)(a) provides:
18         (1) A department of juvenile justice services shall secure from appropriate law
               enforcement agencies information on the background and personal history of
19             each applicant for employment with the department of juvenile justice
20
               services, and each employee of the department of juvenile justice services, to
               determine:
21                 (a) Whether the applicant or employee has been convicted of:
                          (10) A violation of any federal or state law prohibiting driving or
22                        being in actual physical control of a vehicle while under the
                          influence of intoxicating liquor or a controlled substance that is
23
                          punishable as a felony;
24

25



                                                 Page 3 of 21
           Case 2:18-cv-00825-GMN-DJA Document 59 Filed 03/17/21 Page 4 of 21




 1   In August 2016, NRS 62G.225 provided:1
 2          (1) If . . . the information received by the department of juvenile services pursuant
                to subsection 2 of NRS 62G.223 or evidence from any other sources indicates
 3              that . . . an employee of the department of juvenile services:
 4
                          (a) Has charges pending against his or her for a crime listed in paragraph
                          (a) of subsection 1 of NRS 62G.223, the department of juvenile justice
 5                        services may deny employment to the applicant or terminate the
                          employment of the employee after allowing the applicant or employee
 6                        time to correct the information as required pursuant to subsection 2 or 3,
                          whichever is applicable.
 7

 8   NRS 62G.225 subsection 3 further provided:

 9          (3) If an applicant for employment or employee believes that the information
                received by the department of juvenile services pursuant to subsection 2 of
10              NRS 62G.223 is incorrect, the applicant or employee must inform the
                department of juvenile justice services immediately. A department of juvenile
11
                justice services that is so informed shall give the applicant or employee a
12              reasonable amount of time not less than 60 days to correct the information.

13          In other words, a DJJS employee can be terminated if there is evidence that the employee
14   has charges pending against him for a DUI. (Admin. Leave Letter, Ex. P to MSJ); (Sullivan
15   Dep. 59:21–14, Ex. V to MSJ). According to Defendant Schreiber’s deposition, DJJS policy
16   has been to terminate every employee with a terminable offense under the statute, such as a
17   DUI. (Schreiber Dep. 37:6–21, Ex. Y to MSJ, ECF No. 37-1). On September 13, 2016,
18   Plaintiff was terminated following a Step-1 termination hearing. (Settlement Agree., Ex. S to
19   MSJ, ECF No. 36-19). On September 28, 2016, Plaintiff’s termination was upheld at the Step-
20   2 termination hearing. (Sept. Step-2 Letter, Ex. Q to MSJ, ECF No. 36-17). However, Plaintiff
21   filed another Charge of Discriminationination on December 30, 2016, which the parties elected
22   to resolve without arbitration. (Settlement Agree., Ex. S to MSJ ). On March 21, 2017, the
23

24
     1
25    Effective October 1, 2017, NRS 62G.225 was amended to allow the employee to resolve pending charges
     pursuant to an added subsection 4, which gave the employee not more than 180 days to resolve the pending
     charges.

                                                     Page 4 of 21
           Case 2:18-cv-00825-GMN-DJA Document 59 Filed 03/17/21 Page 5 of 21




 1   parties entered into a settlement agreement reversing Plaintiff’s September 13, 2016,
 2   termination and reinstating Plaintiff to his CYPT position. (Id.).
 3         Plaintiff filed the instant action on May 8, 2018. (See generally Compl., ECF No. 1).
 4   The Complaint sets forth seven causes of action: (1) race discrimination in violation of Title
 5   VII and NRS 613, against Defendant Clark County; (2) sex discrimination in violation of Title
 6   VII and NRS 613 against Defendant Clark County; (3) race discrimination in violation of 42
 7   U.S.C. § 1981 against all Defendants; (4) due process violations under 42 U.S.C. § 1983
 8   against all Defendants; (5) retaliation in violation of 42 U.S.C. § 1981 against all Defendants;
 9   (6) retaliatory discharge in violation of Nevada public policy against Defendant Clark County;
10   and (7) discrimination based on disability in violation of the ADA against all Defendants.
11   (Compl. ¶¶ 29–89). In the present Motion, Defendants argue that summary judgment should be
12   entered in their favor as to all of the claims against them. (MSJ 20:21–23).
13   II.    LEGAL STANDARD
14          The Federal Rules of Civil Procedure provide for summary adjudication when the
15   pleadings, depositions, answers to interrogatories, and admissions on file, together with the
16   affidavits, if any, show that “there is no genuine dispute as to any material fact and the movant
17   is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Material facts are those that
18   may affect the outcome of the case. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
19   (1986). A dispute as to a material fact is genuine if there is a sufficient evidentiary basis on
20   which a reasonable fact-finder could rely to find for the nonmoving party. See id. “The amount
21   of evidence necessary to raise a genuine issue of material fact is enough ‘to require a jury or
22   judge to resolve the parties’ differing versions of the truth at trial.’” Aydin Corp. v. Loral
23   Corp., 718 F.2d 897, 902 (9th Cir. 1983) (quoting First Nat’l Bank v. Cities Serv. Co., 391 U.S.
24   253, 288–89 (1968)). “Summary judgment is inappropriate if reasonable jurors, drawing all
25   inferences in favor of the nonmoving party, could return a verdict in the nonmoving party’s


                                                 Page 5 of 21
          Case 2:18-cv-00825-GMN-DJA Document 59 Filed 03/17/21 Page 6 of 21




 1   favor.” Diaz v. Eagle Produce Ltd. P’ship, 521 F.3d 1201, 1207 (9th Cir. 2008) (citing United
 2   States v. Shumway, 199 F.3d 1093, 1103–04 (9th Cir. 1999)). A principal purpose of summary
 3   judgment is “to isolate and dispose of factually unsupported claims.” Celotex Corp. v. Catrett,
 4   477 U.S. 317, 323–24 (1986).
 5          In determining summary judgment, a court applies a burden-shifting analysis. “When
 6   the party moving for summary judgment would bear the burden of proof at trial, it must come
 7   forward with evidence which would entitle it to a directed verdict if the evidence went
 8   uncontroverted at trial. In such a case, the moving party has the initial burden of establishing
 9   the absence of a genuine issue of fact on each issue material to its case.” C.A.R. Transp.
10   Brokerage Co. v. Darden Rests., Inc., 213 F.3d 474, 480 (9th Cir. 2000) (citations omitted). In
11   contrast, when the nonmoving party bears the burden of proving the claim or defense, the
12   moving party can meet its burden in two ways: (1) by presenting evidence to negate an
13   essential element of the nonmoving party’s case; or (2) by demonstrating that the nonmoving
14   party failed to make a showing sufficient to establish an element essential to that party’s case
15   on which that party will bear the burden of proof at trial. See Celotex Corp., 477 U.S. at 323–
16   24. If the moving party fails to meet its initial burden, summary judgment must be denied and
17   the court need not consider the nonmoving party’s evidence. See Adickes v. S.H. Kress & Co.,
18   398 U.S. 144, 159–60 (1970).
19          If the moving party satisfies its initial burden, the burden then shifts to the opposing
20   party to establish that a genuine issue of material fact exists. See Matsushita Elec. Indus. Co. v.
21   Zenith Radio Corp., 475 U.S. 574, 586 (1986). To establish the existence of a factual dispute,
22   the opposing party need not establish a material issue of fact conclusively in its favor. It is
23   sufficient that “the claimed factual dispute be shown to require a jury or judge to resolve the
24   parties’ differing versions of the truth at trial.” T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors
25   Ass’n, 809 F.2d 626, 631 (9th Cir. 1987). However, the nonmoving party “may not rely on


                                                 Page 6 of 21
            Case 2:18-cv-00825-GMN-DJA Document 59 Filed 03/17/21 Page 7 of 21




 1   denials in the pleadings but must produce specific evidence, through affidavits or admissible
 2   discovery material, to show that the dispute exists,” Bhan v. NME Hosps., Inc., 929 F.2d 1404,
 3   1409 (9th Cir. 1991), and “must do more than simply show that there is some metaphysical
 4   doubt as to the material facts.” Orr v. Bank of America, 285 F.3d 764, 783 (9th Cir. 2002)
 5   (internal citations omitted). “The mere existence of a scintilla of evidence in support of the
 6   plaintiff's position will be insufficient.” Anderson, 477 U.S. at 252. In other words, the
 7   nonmoving party cannot avoid summary judgment by relying solely on conclusory allegations
 8   that are unsupported by factual data. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).
 9   Instead, the opposition must go beyond the assertions and allegations of the pleadings and set
10   forth specific facts by producing competent evidence that shows a genuine issue for trial. See
11   Celotex Corp., 477 U.S. at 324.
12           At summary judgment, a court’s function is not to weigh the evidence and determine the
13   truth but to determine whether there is a genuine issue for trial. See Anderson, 477 U.S. at 249.
14   The evidence of the nonmovant is “to be believed, and all justifiable inferences are to be drawn
15   in his favor.” Id. at 255. But if the evidence of the nonmoving party is merely colorable or is
16   not significantly probative, summary judgment may be granted. See id. at 249–50.
17   III.    DISCUSSION
18           The Court will address Plaintiff’s claims in the following order: (1) disability
19   discrimination under the ADA; (2) employment discrimination on the bases of sex and race; (3)
20   retaliation; and (4) violation of Fourteenth Amendment due process rights under §1983.
21           A. ADA
22           The Complaint alleges that Defendants terminated Plaintiff on March 3, 2016, in
23   violation of the Americans with Disabilities Act (“ADA”). (Compl. ¶¶ 77–89). Specifically,
24   Plaintiff claims that even though he is qualified and capable of performing his job, since he can
25   lift and carry fifty pounds, Defendants regard Plaintiff’s back injury as a disability that renders


                                                 Page 7 of 21
          Case 2:18-cv-00825-GMN-DJA Document 59 Filed 03/17/21 Page 8 of 21




 1   him unable to perform CYPT functions. (Id. ¶¶ 9–10, 77–79). Defendants argue that Plaintiff
 2   cannot perform the CYPT job functions because he did not demonstrate the ability to lift and
 3   carry 100 pounds or to restrain juveniles. (MSJ 19:22–20:7).
 4          “The ADA makes it unlawful to discharge a person with a qualifying disability on
 5   account of that disability.” O’Brien v. R.C. Willey Home Furnishings, 748 Fed. Appx. 721, 723
 6   (9th Cir. 2018). Courts analyze disability discrimination claims using the burden shifting
 7   framework found in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Snead v.
 8   Metro. Prop. & Cas. Ins. Co., 237 F.3d 1080, 1093 (9th Cir. 2001). “Under this analysis,
 9   plaintiffs must first establish a prima facie case of [] discrimination.” Hawn v. Exec. Jet Mgmt.,
10   Inc., 615 F.3d 1151, 1155 (9th Cir. 2010). If a plaintiff establishes a prima facie case, “the
11   burden of production, not of persuasion, shifts to the employer to articulate some legitimate,
12   nondiscriminatory reason for the challenged action.” Hawn, 615 F.3d at 1155. “If [the]
13   defendant meets this burden, [the plaintiff] must then raise a triable issue of material fact as to
14   whether the defendant’s proffered reasons for [the termination] are mere pretext for unlawful
15   discrimination.” Id.
16          “To establish a prima facie case of discrimination under the ADA, [a plaintiff] must
17   show that he is (1) disabled; (2) qualified; and (3) suffered an adverse employment action
18   because of [his] disability.’” Id. (quoting Snead, 237 F.3d at 1087). A “disability” under the
19   statute includes three categories: “(A) a physical or mental impairment that substantially limits
20   one or more major life activities of such individual; (B) a record of such an impairment; or (C)
21   being regarded as having such an impairment.” 42 U.S.C. § 12102(2). Under the third category
22   of disability, an individual must establish that he has been subjected to discrimination “because
23   of an actual or perceived physical or mental impairment whether or not the impairment limits or
24   is perceived to limit a major life activity.” 42 U.S.C. § 12102(3). However, this impairment
25   cannot be “transitory and minor.” Id.


                                                 Page 8 of 21
          Case 2:18-cv-00825-GMN-DJA Document 59 Filed 03/17/21 Page 9 of 21




 1          The ADA defines a “qualified individual” as a person “who, with or without reasonable
 2   accommodation, can perform the essential functions of the employment position that such
 3   individual holds or desires.” 42 U.S.C. § 12111(8). In the Ninth Circuit, courts perform a two-
 4   part test to determine whether an individual is qualified. See Harshbarger v. Sierra Pac. Co.,
 5   26 Fed. Appx. 707, 710 (9th Cir. 2002). First, courts determine “whether the individual
 6   satisfies the requisite skill, experience, education, and other job-related requirements of the
 7   employment position.” Id. Second, courts determine “whether the individual can perform the
 8   essential functions of the position, either with or without reasonable accommodation.” Id.
 9          When considering the essential functions of a position, courts may weigh: (1) the
10   employer’s judgment as to which functions are essential; (2) written job descriptions; (3) the
11   amount of time spent on the job performing the function; (4) the consequences of not requiring
12   the incumbent to perform the function; (5) the terms of the collective bargaining agreements;
13   (6) the work experience of past incumbents on the job; and (7) the current work experiences of
14   incumbents in similar jobs. See 42 U.S.C. § 12111(8); Harshbarger, 26 Fed. Appx. at 710
15   (citing 29 C.F.R. § 1630.2(n)(3)).
16          In the present Motion, Defendants do not dispute that Plaintiff is a disabled individual
17   within the meaning of the ADA. (See MSJ 18:26–20:19); (Reply 10:26–12:17, ECF No. 52).
18   Instead, Defendants argue that Plaintiff is not qualified; while Defendants also do not dispute
19   that Plaintiff has the requisite skill, experience, and education required for the CYPT position,
20   Defendants argue that Plaintiff cannot perform the “essential functions” of the job. (See MSJ
21   18:26–20:19).
22          The CYPT job description provided by Defendants states that the physical demands of
23   the CYPT position include:
24          Mobility to work in a typical court, detention or juvenile justice service program
            and office setting, including stamina to stand and/or walk for an extended period,
25          and strength to lift materials weighing up to fifty pounds and to restrain violent or
            aggressive juveniles; vision to use standard office equipment and read printed

                                                 Page 9 of 21
          Case 2:18-cv-00825-GMN-DJA Document 59 Filed 03/17/21 Page 10 of 21




 1           materials including a computer screen; and hearing and speech to communicate in
             person or over the telephone. Use standard office equipment and drive motor
 2           vehicle in order to transport children. Strength to lift, carry and restrain children.
 3
     (CYPT Job Descrip., Ex. B to MSJ) (emphasis added). In contrast to the fifty-pound lifting
 4
     requirement from the CYPT job description, Defendants have also provided evidence that the
 5
     ability to lift and carry up to 100 pounds is essential. For example, Defendants refused to allow
 6
     Plaintiff to continue working following the August and November FCEs, both of which
 7
     concluded that Plaintiff could not lift and carry 100 pounds, and thus, could not perform his job
 8
     duties. (See Aug. FCE, Ex. E to MSJ); (Kabins Letter, Ex. L to MSJ). In fact, Defendants
 9
     indicated that the reason for Plaintiff’s “medical separation” and subsequent termination was
10
     based on these “physical restrictions.” (Mar. Step-2 Letter, Ex. C to MSJ). However,
11
     deposition testimony from Plaintiff’s CYPT co-workers reveals that other employees either
12
     very rarely lift 100 pounds, or do not even have the ability to do so. (Walker Dep. 13:16 –14:9,
13
     Ex. 11 to Resp., ECF No. 45-12); (Chastain Dep. 17:10 –18:20, Ex. 17 to Resp., ECF No. 45-
14
     18); (Ochoa-Lloyd Dep. 23:7–15, Ex. 15 to Resp, ECF No. 45-16).2
15
             The Court finds that this evidence presents a conflicting picture of a CYPT’s essential
16
     job functions; even though Defendants judge a 100-pound lifting requirement as essential to the
17
     CYPT position, Plaintiff has presented evidence that lifting up to 100 pounds is not an essential
18
     function of that position, based on the CYPT job description and other CYPT employee
19
     testimonials. See 42 U.S.C. § 12111(8). Accordingly, there is a genuine issue of material fact
20
     concerning the essential functions of the CYPT job, and thus, whether Plaintiff is a qualified
21

22
     2
       Defendants also emphasize that besides the 100-pound lifting requirement, the CYPT job description requires
23   that employees be able to lift violent juveniles. However, the job description provides no weight requirement
     with respect to lifting violent juveniles, and in fact, DJJS policy discourages employees from lifting juveniles
24   alone. (CYPT Job Descrip., Ex. B to MSJ, ECF No. 36-2); (Schreiber Decl. 26:11–27:12, Ex. Y to MSJ, ECF
     No. 37-1). Further, considering that the continually cited concern with Plaintiff’s return to work was his inability
25   to lift and carry 100 pounds, the evidence indicates that the poundage of the lifting requirement is the paramount
     issue in essential job function. (See August FCE, Ex. E to MSJ, ECF No. 36-5); (Kabins Letter, Ex. L to MSJ,
     ECF No. 36-12); (Mar. Step-2 Letter, Ex. C to MSJ, ECF No. 36-3).

                                                       Page 10 of 21
          Case 2:18-cv-00825-GMN-DJA Document 59 Filed 03/17/21 Page 11 of 21




 1   individual within the meaning of the ADA. See Harshburger, 26 Fed. Appx. at 710 (finding a
 2   genuine issue of material fact existed when the plaintiff employee presented evidence that
 3   lifting over 25 pounds was not an essential function of his position).
 4           In order to establish a prima facie case of disability discrimination, and survive summary
 5   judgment, Plaintiff must also show that he suffered an adverse employment action because of
 6   his disability. See O’Brien, 748 Fed. Appx. at 723. However, Plaintiff meets this element
 7   easily; the parties do not dispute that Plaintiff was terminated due to his apparent inability to
 8   perform CYPT essential job functions. Accordingly, since Plaintiff (1) has a disability within
 9   the meaning of the ADA; (2) was terminated because of that disability; and (3) has raised a
10   genuine issue of material fact as to whether he was a qualified individual, the Court cannot
11   grant summary judgment in favor of Defendants with respect to Plaintiff’s ADA claim.3
12           B. Title VII, NRS 613, and § 1981 Discrimination Claims
13           Similar to discrimination claims under the ADA, the Court analyzes employment
14   discrimination claims arising under Title VII, NRS 613, and § 1981 within the McDonnell-
15   Douglas burden-shifting framework. See Surrell v. Cal. Water Serv. Co., 518 F.3d 1097, 1105
16   (9th Cir. 2008). 4 As such, to establish an employment discrimination claim, a claimant must
17   first establish prima facie case of discrimination. “Establishing a prima facie Title VII case in
18   response to a motion for summary judgment requires only minimal proof and does not even
19

20
     3
       Because Defendants concede that Plaintiff was terminated due to his disability, the Court need not proceed to
21   the remainder of the McDonnell-Douglas burden-shifting framework: Defendants need not provide an alternate
     reason for Plaintiff’s termination, and Plaintiff need not establish pretext. See Harshbarger, 26 Fed. Appx. at 711
22   (citing Mustafa v. Clark Cnty Sch. Dist., 157 F.3d 1169, 1175–76 (9th Cir. 1998)) (“where the employer
     acknowledges that it relied upon the terminated employee’s disability as its stated reason for the termination,
23   McDonnell-Douglas burden shifting does not apply.”). Essentially, this case turns on the prima facie case of
     disability discrimination.
24
     4
       Nevada anti-discrimination statutes, such as NRS 613, are analyzed under the same framework as federal
25   discrimination claims. See Pope v. Motel 6, 114 P.3d 277, 280 (Nev. 2005) (“In light of the similarity between
     Title VII of the 1964 Civil Rights Act and Nevada’s anti-discrimination statutes, we have previously looked to
     the federal courts for guidance in discrimination cases).

                                                      Page 11 of 21
         Case 2:18-cv-00825-GMN-DJA Document 59 Filed 03/17/21 Page 12 of 21




 1   need to rise to the level of a preponderance of the evidence.” Palmer v. Pioneer Assocs., Ltd.,
 2   338 F.3d 981, 984 (9th Cir. 2003).
 3          To establish a prima facie case of employment discrimination under Title VII, NRS
 4   613, or § 1981, a plaintiff must present evidence showing: (1) he is a member of a protected
 5   class; (2) he was qualified for the position or was performing his job in a satisfactory manner;
 6   (3) he suffered an adverse employment action; and (4) that similarly situated individuals
 7   outside his protected class were treated more favorably, or other circumstances surrounding the
 8   adverse employment action give rise to an inference of discrimination. See, e.g., Zeinali v.
 9   Raytheon Co., 636 F.3d 544, 552 (9th Cir. 2011); Surrell, 518 F.3d at 1105-06.
10          In the present case, the Complaint asserts claims of employment discrimination based on
11   the Plaintiff’s sex (male), and his race (African American). (Compl. ¶¶ 39 –53). The Court will
12   discuss each claim in turn.
13                 1. Sex Discrimination
14          Plaintiff argues that his March 3, 2016, termination was a result of Defendants’
15   discrimination against him based on sex. Specifically, Plaintiff alleges that he was
16   discriminated against because female CYPTs are not required to lift and carry 100 pounds, but,
17   as a man, he was “medically separated” from his CYPT position because he had not
18   demonstrated an ability to carry 100 pounds. (Resp. 14:16 –15:10, ECF No. 45). As evidence,
19   Plaintiff identifies nine co-workers who he claims have not had to demonstrate lifting 100
20   pounds: Manuel Lopez, Connie Coultas, Lisa Chastain, Glynnis Walker, Jay Shelby, Howard
21   Stone, Katie Knox, Jessica Santelli, and Pierre Shelton. (Pl. Interrog. Ans. 6, Ex. W to MSJ,
22   ECF No. 36-23). Of these named DJJS employees, at least Lisa Chastain and Glynnis Walker,
23   both women, also hold the CYPT position. (See Chastain Dep. 14:1–15:5, Ex. 17 to Resp., ECF
24   No. 45-18); (Walker Dep. 11:23–24, Ex. 11 to Resp., ECF No. 42-12).
25



                                               Page 12 of 21
          Case 2:18-cv-00825-GMN-DJA Document 59 Filed 03/17/21 Page 13 of 21




 1          As an initial matter, it is apparent that, as a man, Plaintiff is a member of a protected
 2   class, and that his termination constitutes an adverse employment action. Further as discussed
 3   above, a genuine issue of material fact exists as to whether Plaintiff was qualified for the CYPT
 4   position and performing it satisfactorily. Thus, to establish a prima facie case of
 5   discrimination, Plaintiff must demonstrate that similarly situated women were treated more
 6   favorably than Plaintiff. See, e.g., Zeinali, 636 F.3d at 552.
 7          Plaintiff has identified two similarly situated female employees who have been treated
 8   more favorably than him. Like Plaintiff, both Lisa Chastain and Glynnis Walker are CYPTs
 9   within the DJJS who have had the same supervisors as Plaintiff, such as Christina Ochoa-Lloyd
10   and Darren Dimaya. (See Sullivan Dep. 85:25–87:8, 93:3–4, Ex. V. to MSJ); (Chastain Dep.
11   15:6–16:5, Ex. 17 to Resp). Additionally, Plaintiff, Lisa Chastain, and Glynnis Walker all
12   testified that their workplace duties include processing and booking arrested juveniles, as well
13   as communicating with families and law enforcement. (See Sullivan Decl. ¶ 3, Ex. 1 to Resp.,
14   ECF No. 45-2); (Chastain Dep. 16:11–7, Ex. 17 to Resp); (Walker Dep. 11:25–12:11, Ex. 11 to
15   Resp.). Thus, the evidence presented indicates that Lisa Chastain and Glynnis Walker are
16   similarly situated to Plaintiff for the purposes of the prima facie case analysis. See Vasquez v.
17   Cnty of Los Angeles, 349 F.3d 634, n.17 (9th Cir. 2003) (recognizing that similarly situated
18   employees have the same supervisor, are subject to the same standards, and have engaged in the
19   same conduct).
20          As to more favorable treatment, both Lisa Chastain and Glynnis Walker have testified
21   that as a CYPT, they were never required to demonstrate that they could lift 100 pounds. (See
22   Chastain Dep. 19:12–21:4, Ex. 17 to Resp.); (Walker Dep. 13:25–14:3, Ex. 11 to Resp.). Lisa
23   Chastain testified:
24                 Q.      Have you ever been tested to see if you could lift a hundred
                           pounds?
25                 A.      No.


                                                Page 13 of 21
         Case 2:18-cv-00825-GMN-DJA Document 59 Filed 03/17/21 Page 14 of 21




 1                 Q.     Has anybody at the Clark County Department of Juvenile
                          Justice Services ever put you though any testing to see if you
 2                        could lift or carry a hundred pounds?
 3
                   A.     No.
                   Q.     And nobody’s ever done that, to impose that as a condition
 4                        of you having your job, have they?
                   A.     No. And I will add that I don’t think that I’ve had anybody
 5                        else ever have to have that -- to be tested for lifting or being
                          able to do the hundred pounds. No testing for that.
 6

 7
     (Chastain Dep. 20:7–21:4, Ex. 17 to Resp.). Similarly, Glynnis Walker testified:
 8
                   Q.     Okay. Have you ever been -- had to take a test to show that
 9                        you’d be able to lift a hundred pounds?
                   A.     No.
10                 Q.     Have you ever had to take any tests to show that you could
                          carry a hundred pounds by yourself?
11
                   A.     Are you talking about there?
12                 Q.     On the job.
                   A.     No, no.
13

14   (Walker Dep. 13:25–14:3, Ex. 11 to Resp.). Thus, the evidence provided by Plaintiff
15   demonstrates that similarly situated, but female, CYPTs were treated more favorably than him
16   because they were not subjected to the same weight-lifting requirement as Plaintiff.
17          Defendants claim that Plaintiff has still failed to establish a prima facie case of sex
18   discrimination because Plaintiff identified both male and female DJJS employees who allegedly
19   were not required to lift 100 pounds. (MSJ 13:1–9). However, Defendants have failed to
20   provide evidence that these male DJJS employees are similarly situated to Plaintiff: Defendants
21   point to nothing in the record confirming their job titles, duties, or supervisors. Thus,
22   Defendants have not met their burden to establish that no genuine issue of material fact exists
23   as to whether there is a prima facie case of employment discrimination based on sex. See
24   C.A.R. Transp., 213 F.3d at 480. As such, Defendants must articulate some legitimate,
25   nondiscriminatory reason for Plaintiff’s March 3, 2016, termination. See Hawn, 615 F.3d at


                                                Page 14 of 21
          Case 2:18-cv-00825-GMN-DJA Document 59 Filed 03/17/21 Page 15 of 21




 1   1155. However, Defendant has failed to do so. (See MSJ 11:26–14;10); (Reply 7:25–8:24,
 2   ECF No. 52).5 Accordingly, the Court cannot grant summary judgement in favor of Defendants
 3   with respect to Plaintiff’s claims of discrimination based on sex.
 4                   2. Race Discrimination
 5           As above, it is clear that Plaintiff, as an African American man, is a member of a
 6   protected class, and that his termination on September 13, 2016, was an adverse employment
 7   action. Further, a genuine issue of material fact exists as to whether Plaintiff was satisfactorily
 8   performing his job. Therefore, to survive summary judgment, Plaintiff must demonstrate that
 9   similarly situated non-African American DJJS employees were treated more favorably than him
10   in relation to the termination requirements for DJJS employees under NRS 62G.223 and NRS
11   62G.225. See, e.g., Zeinali, 636 F.3d at 552. However, the Court finds that Plaintiff has failed
12   to do so.
13           Plaintiff claims that, following his DUI arrest, Defendants terminated him pursuant to
14   NRS 62G.223 and NRS 62G.225 on September 13, 2016, because he is an African American
15   man. To support this assertion, Plaintiff identifies two white DJJS employees, Jodee Marie
16   Dimick and Brian Conway, both of whom were also allegedly in violation of NRS 62G.223 and
17   NRS 62G.225, but neither of whom were terminated. (Resp. 8:8–9:21); (Martin Dep. 57:14–17,
18   Ex. Z to MSJ, ECF No. 37-2). In response, Defendant Schreiber, the former assistant director
19   for DJJS, testified that “all [DJJS] employees” who were “arrested or had a violation for
20   driving while being in control of a vehicle under the influence . . . were subject to termination”
21   since the passage of NRS 62G.223 and NRS 62G.225. (Schreiber Dep. 14:15–16; 37:6–11).
22   Nonetheless, Plaintiff still claims that Defendants failed to terminate Ms. Dimick, even though
23   she allegedly had a felony drug conviction, which is another terminable offense under NRS
24

25
     5
      Defendants provide a legitimate, non-discriminatory reason for Plaintiff’s September 13, 2016, termination, but
     not for Plaintiff’s March 3, 2016, termination. (See MSJ 11:4–23, ECF No. 35); (Reply 6:23–7:23, ECF No. 52).

                                                     Page 15 of 21
          Case 2:18-cv-00825-GMN-DJA Document 59 Filed 03/17/21 Page 16 of 21




 1   62G.223(1)(a)(10). However, Defendants presented evidence that Ms. Dimick’s background
 2   check, conducted pursuant to NRS 62G.223(1), did not reveal any terminable violations under
 3   NRS 62G.223(1)(a) because her drug conviction had been expunged or reduced to a charge not
 4   covered by the statute. (Schreiber Dep. 49:15–50:13, Ex. Y to MSJ). Therefore, Ms. Dimick is
 5   not similarly situated to Plaintiff because, unlike Plaintiff, her conduct did not amount to a
 6   terminable offense for DJJS employees under the statute.
 7          Plaintiff also alleges that Defendants failed to terminate Mr. Conway, even though he
 8   also had a DUI. (Resp. 8:8–9:21). While Mr. Conway, as a DJJS employee with a terminable
 9   offense under NRS 62G.223 and NRS 62G.225, is certainly similarly situated to Plaintiff, he
10   was not treated more favorably. In fact, the evidence indicates that DJJS subjected Mr.
11   Conway to the exact same termination process as Plaintiff; when Mr. Conway informed DJJS
12   that he had a DUI, he was placed on administrative leave without pay, pending the outcome of
13   a DJJS investigation, just like Plaintiff. (Martin Dep. 55:1–24, Ex. Z to MSJ). However, Mr.
14   Conway found employment outside of the DJJS prior to his termination hearing, and thus,
15   Defendants did not have the opportunity to actually terminate him. 6 (See Martin Dep. 55:13–
16   56:5, Ex. Z to MSJ); (Schreiber Dep. 48:9–49:4, Ex. Y to MSJ). Defendant Schreiber testified
17   that had Mr. Conway remained in the DJJS, he would have been terminated. (See Martin Dep.
18   55:13–56:5, Ex. Z to MSJ); (Schreiber Dep. 48:9–49:4, Ex. Y to MSJ). Therefore, Plaintiff has
19   not demonstrated that Mr. Conway, a similarly situated white DJJS employee, was treated more
20   favorably.
21          Because Plaintiff has failed to provide evidence of similarly situated non-African
22   American DJJS employees being treated more favorably, Plaintiff has not established a prima
23
     6
24    Mr. Conway transferred to another department within Clark County in a position that was not subject to the
     same termination requirements in NRS 62G.223 and NRS 62G.225, and thus maintained his employment. (See
25   Martin Dep. 55:13–56:5, Ex. Z to MSJ, ECF No. 37-2); (Schreiber Dep. 48:9–49:4, Ex. Y to MSJ). Neither
     Defendant Schreiber, nor Defendant Martin were involved in transferring Mr. Conway to another department.
     (See Martin Dep. 55:13–56:5); (Schreiber Dep. 48:9–49:4, Ex. Y to MSJ).

                                                    Page 16 of 21
          Case 2:18-cv-00825-GMN-DJA Document 59 Filed 03/17/21 Page 17 of 21




 1   facie case of discrimination under Title VII, NRS 613, and § 1981. Accordingly, the Court
 2   grants summary judgment in favor of Defendants with regards to Plaintiff’s race discrimination
 3   claims.
 4           C. Retaliation Claims7
 5           Retaliation claims are also analyzed using the McDonnell-Douglas burden-shifting
 6   framework, as discussed above. See Villiarimo v. Alpha Island Air, Inc., 281 F.3d 1054, 1064
 7   (9th Cir. 2002). To establish a prima facie case of retaliation under 42 U.S.C. § 1981, a
 8   plaintiff must demonstrate: (1) a protected activity; (2) an adverse employment action; and (3) a
 9   causal link between the protected activity and the adverse employment action. See Surrell, 518
10   F.3d at 1108; Manatt v. Bank of America, NA, 339 F.3d 792, 801 (9th Cir. 2003). Once
11   established, the burden shifts to the defendant to set forth a legitimate, non-retaliatory reason
12   for its actions. Id. At that point, the plaintiff must produce evidence to show that the reasons
13   stated by the defendant were a pretext for retaliation. Id.
14           Here, Defendant concedes that: (1) Plaintiff engaged in protected activity when he filed
15   a charge of discrimination with the EEOC; and (2) Plaintiff suffered an adverse employment
16   action when DJJS terminated him. (MSJ 17:20–23). However, Defendant argues that Plaintiff
17   cannot establish a causal link between the filing of the charge of discrimination on August 6,
18   2016, and his termination on September 13, 2016, because Plaintiff was arrested for a DUI on
19   August 26, 2016. (Id. 17:24–18:24).
20           To establish the causal nexus between protected activity and an adverse employment
21   action, a plaintiff may rely on the temporal proximity between the two events, as long as they
22   occurred “very close” in time. See Clark Cnty Sch. Dist. v. Breedon, 532 U.S. 268, 273 (2001).
23   However, courts have found that where a “significant intervening event” occurs to break the
24

25
     7
      This section addresses Plaintiff’s retaliation claim under 42 U.S.C. § 1981, as well as his claim for retaliatory
     discharge in violation of Nevada public policy.

                                                       Page 17 of 21
          Case 2:18-cv-00825-GMN-DJA Document 59 Filed 03/17/21 Page 18 of 21




 1   chain of causation between the protected activity and the adverse employment action, temporal
 2   proximity is no longer enough to establish causation. See Holmes v. Baca, No. 3:17-cv-00320-
 3   RCJ-WGC, 2018 WL 5815544, at *4 (D. Nev. Nov. 6, 2018) (citing Burkybile v. Bd. of Educ.
 4   of Hastings-On-Hudson Union Free Sch. Dist., 411 F.3d 306, 314 (2d Cir. 2005)). See also
 5   Brown v. Dignity Health, No. CV-18-03418-PHX-JJT, 2020 WL 3403088, at *9 (D. Ariz. June
 6   19, 2020) (“given the significant intervening events, [the] [p]laintiff cannot produce sufficient
 7   evidence to create a genuine issue of material fact as to whether a causal link exists between
 8   [the] [p]laintiff’s report to HR and [the] [d]efendant’s adverse employment actions.”).
 9          In the present case, it is true that a close proximity exists between the charge of
10   discrimination filed on August 6, 2016, and Plaintiff’s termination on September 13, 2016. See
11   Arn v. News Media Grp., 175 Fed. Appx. 844, 846 (9th Cir. 2006) (finding that two months
12   between the protected conduct and adverse employment action was sufficient temporal
13   proximity to create a genuine issue of material fact as to whether a causal link exists).
14   However, Plaintiff cannot use this temporal proximity as the only evidence establishing a
15   causal link between the charge of discrimination and his termination because a significant and
16   unrelated intervening event occurred between those two dates: Plaintiff’s August 26, 2016, DUI
17   arrest, which is also Defendants’ stated reason for Plaintiff’s termination. Considering this
18   significant intervening event, in addition to the fact that Plaintiff has identified no evidence of
19   causation besides temporal proximity, the Court finds that Plaintiff has not demonstrated the
20   existence of a genuine issue of material fact concerning the causal link between protected
21   conduct and an adverse employment action. Accordingly, Plaintiff has not established a prima
22   facie case of retaliation discrimination, and the Court grants summary judgment in favor of
23

24

25



                                                Page 18 of 21
          Case 2:18-cv-00825-GMN-DJA Document 59 Filed 03/17/21 Page 19 of 21




 1   Defendants. Similarly, with respect to Plaintiff’s claim for retaliatory discharge, the Court also
 2   grants summary judgment in favor of Defendants.8
 3           D. § 1983 Claims
 4           To successfully bring claim under 42 U.S.C. § 1983, a plaintiff must show (1) a
 5   violation of a constitutional right and (2) that the alleged violation was committed by a person
 6   acting under color of state law. West v. Atkins, 487 U.S. 42, 48, 108 S.Ct. 2250, 101 L.Ed.2d 40
 7   (1988). However, § 1983 “is not itself a source of substantive rights, but merely provides a
 8   method for vindicating federal rights elsewhere conferred.” Graham v. Connor, 490 U.S. 386,
 9   393–94, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989).
10           To establish the first prong of his § 1983 claim, the Complaint asserts that Plaintiff was
11   denied procedural due process in violation of the Fourteenth Amendment when he was
12   terminated on September 13, 2016, following his DUI arrest. (See Compl. ¶ 54); (Resp. 19:25–
13   21:15). Plaintiff claims that Defendants deprived him of a property interest, his CYPT position,
14   without due process of law because Plaintiff was not given an adequate opportunity to
15   challenge his termination decision or to resolve the DUI charge levied against him. (Resp.
16   19:25–21:15).9
17

18
     8
       In Nevada, recovery for retaliatory discharge requires that Plaintiff demonstrate that his protected conduct was
19   the proximate cause of his discharge. See Allum v. Valley Bank of Nevada, 114 Nev. 1313, 1319–20 (1998).
     Because Plaintiff could not establish a casual link between the charge of discrimination and his termination, he
20   also cannot maintain a cause of action for retaliatory discharge in violation of Nevada public policy.
     9
21    Plaintiff also argues that portions of NRS 62G.223 and NRS 62G.225 are facially unconstitutional. (Compl. ¶
     56, ECF No. 1). “To bring a successful facial challenge outside the context of the First Amendment, ‘the
22   challenger must establish that no set of circumstances exists under which the statute would be valid.’” Hotel &
     Motel Ass’n of Oakland v. City of Oakland, 344 F.3d 959, 971 (9th Cir. 2003) (citing United States v. Salerno,
23   481 U.S. 739, 745 (1987)). Here, Plaintiff makes no attempt to establish that no set of circumstances exist under
     which NRS 62G.223 and NRS 62G.225 would be valid, or to otherwise support the assertion of facial
24   unconstitutionality with facts and law. Further, in the Response to the present Motion, Plaintiff argues that NRS
     62G.223 and NRS 62G.225 were unconstitutional as applied to Plaintiff’s termination because they allowed
25   DJJS to terminate Plaintiff before he had an opportunity to resolve his pending DUI charge. (Resp. 19:24 –21:15,
     ECF No. 45). However, because this claim was not raised in the Complaint, the Court will not consider it. Patel
     v. City of Long Beach, 564 Fed. Appx. 881, 882 (9th Cir. 2014) (“a plaintiff cannot raise a new theory for the

                                                       Page 19 of 21
          Case 2:18-cv-00825-GMN-DJA Document 59 Filed 03/17/21 Page 20 of 21




 1          Whether a procedural due process violation has occurred requires a two-step inquiry:
 2   “the first asks whether there exists a liberty or property interest which has been interfered with
 3   by the State; the second examines whether the procedures attendant upon that deprivation were
 4   constitutionally sufficient.” Ky. Dep't of Corrs. v. Thompson, 490 U.S. 454, 460 (1989). For
 5   terminations of public employment, constitutionally sufficient procedures include “written
 6   notice of the charges against [the employee], an explanation of the employer’s evidence, and an
 7   opportunity to present his side of the story.” Cleveland Bd. of Educ. v. Loudermill, 470 U.S.
 8   532, 546 (1985).
 9          Here, the parties do not dispute that Plaintiff, as a public employee, has a
10   constitutionally protected property interest in his continued employment. (See MSJ 15:13–16
11   (citing Loudermill, 470 U.S. at 54)). Accordingly, to establish that there has been a violation of
12   a constitutional right, the remaining question becomes whether the procedures attendant upon
13   the deprivation of Plaintiff’s employment were constitutionally sufficient.
14          After considering the evidence, the Court finds that Plaintiff “received all the process
15   that was due to him.” See Kern v. Clark Cnty, 231 Fed. Appx. 622, 622 (9th Cir. 2007) (quoting
16   Foss v. Nat’l Marine Fisheries Serv., 161 F.3d 584, 588 (9th Cir. 1998)). First, Plaintiff
17   received notice explaining that, pursuant to NRS 62G.223 and NRS 62G.225, he was being
18   recommended for termination because he had been arrested for a DUI. (Admin. Leave Letter,
19   Ex. P to MSJ). Next, Plaintiff, accompanied by his union representative Bruce Yarwood,
20   appeared at his Step-1 termination hearing to explain that termination was not warranted
21   because the DUI charge could still be dismissed. (Id.). Finally, Plaintiff had the opportunity to
22   challenge the termination decision at a Step-2 hearing; Plaintiff, represented by attorney Adam
23   Levine, once again explained why termination was not warranted. (Sept. Step-2 Letter, Ex. Q to
24

25   first time in opposition to summary judgment”). Accordingly, no claims alleging the unconstitutionality of NRS
     62G.223 and NRS 62G.225 survive summary judgment.


                                                     Page 20 of 21
           Case 2:18-cv-00825-GMN-DJA Document 59 Filed 03/17/21 Page 21 of 21




 1   MSJ). This process fully complies with constitutionally sufficient procedures because Plaintiff
 2   received notice and an explanation of the charges against him and had an opportunity to present
 3   his side of the story during the Step hearings. See Loudermill, 470 U.S. at 546. See also Kern,
 4   231 Fed. Appx. at 622–623 (finding that the plaintiff “received all the process due to him” after
 5   he was terminated following his Step hearings). Thus, because Plaintiff cannot establish that
 6   his constitutional rights have been violated, the Court grants summary judgement in favor of
 7   Defendants with regards to Plaintiff’s § 1983 claims.
 8   IV.    CONCLUSION
 9          IT IS HEREBY ORDERED that Defendants’ Motion for Summary Judgment, (ECF
10   No. 35), is GRANTED in part and DENIED in part.
11          IT IS FURTHER ORDERED that within twenty-one days of the entry of this Order,
12   the parties shall file a Proposed Joint Pretrial Order.
13                      17 day of March, 2021.
            DATED this _____
14

15                                                  ___________________________________
16
                                                    Gloria M. Navarro, District Judge
                                                    United States District Court
17

18

19

20

21

22

23

24

25



                                                 Page 21 of 21
